Citation Nr: 0832939	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-39 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for the residuals of a 
right foot sprain.

3.  Entitlement to service connection for the residuals of a 
right wrist sprain.

4.  Entitlement to service connection for the residuals of a 
right shoulder sprain.

5.  Entitlement to service connection for a left shoulder 
disability.  

6.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability, to include chondromalacia and 
degenerative joint disease, on appeal from an initial grant 
of service connection.

7.  Entitlement to a compensable evaluation for a 
cholecystectomy with a history of gallstones, on appeal from 
an initial grant of service connection.

8.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right ankle, on appeal from an initial 
grant of service connection.

9.  Entitlement to a compensable evaluation for lattice 
degenerative and atrophic hole, bilateral retinas, on appeal 
from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service in the US Army from 
October 1984 to October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  Since the issuance of that decision, the 
veteran has relocated to Illinois, and the claim has been 
handled/processed by the Chicago, Illinois, RO.  

The issues involving increased ratings and the back and left 
shoulder service connection issues are addressed in the 
REMAND portion of the decision below and they are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Although the veteran claims to now suffer from a 
disability associated with the residuals of a sprain of the 
right wrist, a recent VA medical examination failed to 
produce a diagnosis of a disability associated with such a 
sprain.  

3.  Although the veteran claims to now suffer from a right 
shoulder disability, a recent VA medical examination failed 
to produce a diagnosis of a disability of the right shoulder.  

4.  A recent VA medical examination failed to show that the 
veteran now suffers from the residuals of a sprain of the 
right foot even though the veteran claims otherwise.  


CONCLUSIONS OF LAW

1.  Service connection for the residuals of a right foot 
sprain is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007). 

2.  Service connection for the residuals of a right wrist 
sprain is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007). 

3.  Service connection for the residuals of a right shoulder 
sprain is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has come before the VA asking that service 
connection be granted for disabilities affecting her right 
foot, wrist, and shoulder.  She contends that she sprained 
her foot, wrist, and shoulder, and that she now suffers from 
the residuals of those sprains.  Her claim has been denied by 
the RO and she has appealed to the Board for review.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA in an August 2004 letter from the RO.  This letter 
informed the appellant of what evidence was required to 
substantiate the claim for service connection, and of her, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the VA.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim for 
service connection.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
other records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record indicates that the veteran 
did in fact undergo a VA Joints Examination in April 2005.  
The results of that examination have been included in the 
claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express her 
opinions with respect to the issues now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the veteran was provided with a Dingess-type notice 
letter in the VCAA letter sent to her in March 2006.  This 
letter specifically discussed the subject matter of Dingess 
and how the Dingess claim could affect the veteran's case.  
Because this notice has been provided, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  She has 
been advised of the evidence considered in connection with 
her appeal and what information VA and the appellant would 
provide.  She has been told what the VA would do to assist 
her with her claim and the VA has obtained all documents it 
has notice thereof that would assist in the adjudication of 
the appellant's claim.  Thus, the Board finds that there has 
been no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

As noted above, the veteran has submitted a claim for service 
connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 
1131 (West 2002) and 38 C.F.R. § 3.303(b) (2007), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period), but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007). The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The veteran contends that she now suffers from the residuals 
of a right foot sprain, a right wrist sprain, and a right 
shoulder sprain.  As a result of her claim for benefits, she 
underwent a VA Joints Examination in April 2005.  Prior to 
the examination, the veteran talked with the examiner with 
respect to her claim.  During that interview, the veteran 
admitted that her right wrist and right shoulder were not 
producing any type of symptoms or manifestations that might 
be considered as a residual of a sprain to either body part.  
She further stated that she was not having any residual 
symptoms from the right foot sprain.  

After the examiner spoke to the veteran concerning her wrist, 
foot, and shoulder, he examined those body parts.  He found 
that there no current symptoms and no current disability.  

The veteran's post-service medical records have been obtained 
and included in the claims folder for review.  These records 
are from the Dallas VA Medical Center (VAMC) and the Danville 
VAMC.  These records do not show complaints for disabilities 
that could be classified as a residual of a sprain of the 
right wrist or right shoulder or right foot.  Moreover, those 
same medical records do not show treatment for any of these 
three conditions.  

The veteran has insinuated that the information provided by 
her support her assertions.  This evidence is considered lay 
evidence, and it is certainly deemed credible.  38 C.F.R. § 
3.159(a)(2) (2007).  However, the veteran has not shown, nor 
has she claimed, that she is qualified, through education, 
training or experience, to offer medical diagnoses, 
statements, or opinions.  Therefore, her opinion, while 
offered in good faith, cannot be considered competent medical 
evidence and, as such, they are insufficient for purposes of 
establishing a nexus, or causation, or even a diagnosis of an 
actual ratable disability.  38 C.F.R. § 3.159(a)(1) (2007); 
also, see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In other words, while the veteran is competent to report that 
on which she has personal knowledge, i.e., what comes to her 
through her senses, as a layperson, she does not have the 
medical expertise to provide an opinion regarding a medical 
diagnosis or etiology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  She cannot state, with medical certainty, that 
she does suffer from a right shoulder disability, a right 
wrist disorder, and a right foot condition, all related to 
sprains, and that they are the result of or related to her 
military service or to a service-incurred illness.  In the 
absence of evidence demonstrating that the veteran has the 
requisite training to proffer medical opinions, the 
contentions made by her are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran did sprain the reported body parts while she was 
in service, currently she does not suffer from a residual 
disorder that may be etiologically linked to those sprains.  
Without such a current diagnosis, entitlement to service 
connection may not be established.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.102 (2007).  The veteran's claim 
is thus denied.


ORDER

1.  Entitlement to service connection for the residuals of a 
right foot sprain is denied.

2.  Entitlement to service connection for the residuals of a 
right wrist sprain is denied.

3.  Entitlement to service connection for the residuals of a 
right shoulder sprain is denied.  


REMAND

The veteran has also appealed the denial of service 
connection for a left shoulder disability and low back 
strain.  With respect to the left shoulder disability, the 
record indicates that when the veteran was examined in April 
2005, she was found to have "minimal symptoms" and a 
"minimal disability".  When the RO reviewed the examination 
report, it concluded that the veteran was not suffering from 
a ratable disability, disease, or disorder.  Upon reviewing 
the examination report and the subsequent action by the RO, 
the Board believes that there is a lack of clarity in the 
examination report and in the RO's rating decision.  The 
Board believes that the RO's rating decision lacks clarity 
because while it denied service connection for a left 
shoulder disability even though the examiner noted that there 
was a minimal disability, it granted service connection for a 
right knee disability that the same doctor classified as a 
minimal disability.  Hence, this issue is being returned to 
the RO/AMC for additional development to include having the 
veteran undergo another orthopedic examination of the 
shoulder to determine whether the veteran truly has a ratable 
disability.  

Additionally, the duty to assist includes the duty to conduct 
a thorough and contemporaneous examination of the veteran.  A 
review of the claims folder shows that the veteran has not 
undergone an examination of the back in order to determine 
whether she now suffers from a disability of the spine.  
Thus, the claim will be returned to the RO/AMC so that such 
an examination may be scheduled and accomplished.  The 
examination must take into account the records of prior 
medical treatment so that the evaluation of the claimed 
disability will be a fully informed one.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2006) and Green v. Derwinski, 1 
Vet. App. 121 (1991).  It is the Board's opinion that such an 
examination should be afforded the veteran before an 
appellate decision on the merits of her claim.

The veteran has asserted that her right knee and right ankle 
disabilities, along with her disability of the eyes and 
residuals of her gallbladder removal, have all been 
underrated.  With respect to the right knee disability, she 
contends that she suffers from pain and "giving out" of the 
knee, and that she is unable to stand for extended periods of 
time.  She claims that the right ankle constantly swells 
causing her pain and limiting her ability to walk for long 
distances.  She further contends that as a result of her 
gallbladder surgery, she now has a scar that she finds 
unsightly and disfiguring.  She believes that such a scar 
deserves a compensable rating.  Finally, although she has not 
been specific, she avers that her bilateral eye condition 
should be assigned a compensable evaluation.  

The Court has held that when a veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability has increased in severity).  The Court has held 
that when a veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In this instance, the most recent 
examinations of the veteran occurred three-plus years ago.  
Hence, under the circumstances, the Board is of the opinion 
that VA examinations should be scheduled to determine the 
current extent of symptomatology and status of the service-
connected right knee, cholecystectomy, bilateral eye 
disability, and right ankle disorders.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with the Court's pronouncements and 
due process requirements, the case is REMANDED to the RO/AMC 
for the following development:

1.  The RO/AMC must review the entire 
file and ensure for the issues on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2007)), as well as 
VAOPGCPREC 7-2004, and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), are 
fully complied with and satisfied as to 
the issues on appeal.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO/AMC should contact the veteran 
and ask that she identify all sources of 
medical treatment received since January 
2007 for the disabilities currently on 
appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified (to 
include any TRICARE records and other 
medical records).  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that she 
will have an opportunity to obtain and 
submit the records herself, in keeping 
with her responsibility to submit 
evidence in support of her claim.  38 CFR 
§ 3.159 (2007).

3.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine whether the veteran now suffers 
from ratable disabilities of the back and 
left shoulder.  The claims folder should 
be provided to the examiner for review in 
conjunction with the examination.  If 
possible, the examination should not be 
performed by an individual who has 
previously examined the veteran.

After reviewing the file, and if 
disabilities of the left shoulder and 
back are discovered/diagnosed, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran's current disability is 
related to her military service or some 
incident therein.  It would be helpful if 
the examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The veteran should be scheduled for a 
VA dermatological examination for the 
purpose of determining the severity and 
scope of her service-connected 
cholecystectomy residuals (the scar from 
the operation).  The examination must be 
performed by a specialist (medical 
doctor) in dermatology.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand, 
and must review the veteran's medical 
history.  Any tests and studies deemed 
necessary should be accomplished at this 
time.  

The report of the skin examination should 
identify, and contain findings 
concerning, all scars produced by the 
gallbladder removal.  Unretouched color 
photographs of the surgical area should 
be accomplished and those photographs 
should be included in the claims folder 
for further review.  Additionally, the 
written findings should include 
information about whether the scar or 
scars:

(1) is/are tender and painful, if 
superficial;

(2) is/are poorly nourished with repeated 
ulceration, if superficial;

(3) if "deep" (that is, associated with 
underlying soft tissue damage), is/are 
the size of an area or areas: exceeding 6 
square inches (38 square cm), or 
exceeding 12 square inches (77 square 
cm), or exceeding 72 square inches (465 
square centimeters), or exceeding 144 
square inches (929 square cm);

(4) if "superficial" (that is, not 
associated with underlying soft tissue 
damage) and not productive of limitation 
of function, is/are the size of an area 
or areas of 144 square inches (929 square 
cm) or greater;

(5) is/are superficial and "unstable" 
(that is, there is frequent loss of 
covering of skin over the scar),

(6) is/are superficial and painful on 
examination; and,

(7) has/have produced limitation of 
function, and if so, what limitation of 
function (e.g., limitation of motion, 
neurological impairment or pain with 
use.)

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO/AMC should schedule the 
veteran for a VA examination by the 
appropriate specialist to determine the 
nature and extent of her service-
connected bilateral eye disability.  
Based upon examination of the veteran and 
review of his pertinent medical history, 
the examiner should describe any current 
symptoms attributed to the bilateral eye 
disability and associated manifestations, 
and provide diagnoses for any and all 
pathology identified.  The examiner is 
requested to provide a specific 
discussion of the impairment of visual 
acuity or field loss, pain, rest-
requirements, and episodic incapacity 
associated with the veteran's bilateral 
eye disability.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

6.  With respect to the veteran's 
disabilities of the right knee and right 
ankle, the veteran should undergo a VA 
examination by an orthopedist to 
determine the nature and severity of each 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.

The orthopedist should specifically 
comment on any manifestations and 
symptoms produced by the ankle and knee 
disorders.  Readings should be obtained 
concerning the veteran's range of motion 
and any limitation of function of the 
parts affected by limitation of motion.  
The examiner should also be asked to 
include the normal ranges of motion of 
the ankle and knee.  Additionally, the 
examiner should be requested to determine 
whether either disorder exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

7.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


